FILED
                                                                  JUNE 1, 2021
                                                         In the Office of the Clerk of Court
                                                        WA State Court of Appeals, Division III



         IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                            DIVISION THREE

DONNA ZINK and JEFF ZINK, wife            )            No. 36994-3-III
and husband, and the marital community    )
composed thereof,                         )
                                          )
          Appellants / Cross Respondents, )
                                          )
    v.                                    )
                                          )
CITY OF MESA, a Washington Municipal )
Corporation; DUANA RAE ROSS,              )
a married woman; DAVID FERGUSON,          )
a married man; and ELIZABETH DAVIS, )
a married woman,                          )            OPINION PUBLISHED IN PART
                                          )
          Respondents / Cross Appellants, )
                                          )
PATRICK FAY, a married man;               )
FRANKLIN COUNTY, a Washington             )
Municipal Corporation; RICHARD            )
LATHIM, in his capacity as Franklin       )
County Sheriff; RUBEN BAYONA,             )
an individual; FRANKLIN COUNTY            )
SHERIFF’S DEPUTY SCANTLIN,                )
an individual; and BRIAN PFEIFFER,        )
an individual,                            )
                                          )
          Defendants.                     )

       PENNELL, C.J. — The Open Public Meetings Act of 1971 (OPMA), chapter 42.30

RCW, is a powerfully worded statute that broadly protects the public’s right of access to

all forms of public meetings. Under the terms of the statute, governmental bodies cannot
No. 36994-3-III
Zink v. City of Mesa


set conditions on the right to attend a public meeting unless reasonably based on the need

to keep order.

        Donna Zink was excluded from a Mesa city council meeting because she sought

to video record the proceedings. The video recording was not inherently disruptive;

Ms. Zink was prohibited from making a recording simply because at least some members

of the city council did not wish to be on video. By conditioning Ms. Zink’s attendance at

the city council meeting on her agreement not to make a video recording, Mesa violated

Ms. Zink’s rights under the OPMA. We affirm the trial court’s order granting Ms. Zink’s

OPMA claim against Mesa, but reverse the court’s award of attorney fees, as it was too

restrictive. 1

                                          FACTS

        Mesa is a noncharter code city, with a mayor and city council organized under

chapter 35A.12 RCW. As a noncharter code city, the city council is the governing

body of Mesa. Former RCW 35A.12.010 (1997). The mayor serves as presiding officer

for the city council, having a vote only in case of a tie concerning certain matters.



        1
         In the published portion of this opinion we address Ms. Zink’s claims under
the OPMA. We address her remaining claims in the unpublished portion of our opinion
and grant partial relief based on the trial court’s summary disposition of various claims
against the Zinks.

                                              2
No. 36994-3-III
Zink v. City of Mesa


Former RCW 35A.12.100 (1979). In 2003, the Mesa city council consisted of five

members. The mayor was Duana Ross.

        The Mesa city council had a meeting scheduled to commence at 7:00 p.m. on

May 8, 2003. There were routine items on the agenda. Three of the council’s five

members were present for that day’s meeting, constituting a majority of the governing

body.

        Local resident Donna Zink appeared for the May 8 city council meeting and began

video recording a few minutes before 7:00 p.m., utilizing a mini-recorder and tripod.

Ms. Zink had previously recorded other city council meetings. She had also notified

the city attorney of her intent to video record the council meetings and had not received

any objections.

        Shortly after Ms. Zink began recording, council member Patrick Fay and

Mayor Duana Ross told Ms. Zink they did not care to be on tape. Two other members

of the council were present, but remained silent. The mayor told Ms. Zink she needed

permission to tape the proceedings. Ms. Zink asked what law required such permission.

Ms. Zink stated she was “not turning the camera off so call the police.” Ex. 51 at 34 sec.

through 37 sec.




                                             3
No. 36994-3-III
Zink v. City of Mesa


       Mayor Ross then called 911 at the prompting of council member Fay. During the

call, Mayor Ross stated “we have some problems here with a citizen” and “we would like

her to be removed from city hall.” Ex. 16 at 14 sec. through 27 sec. After getting off the

telephone with 911, Mayor Ross called the council meeting to order and then immediately

announced a 10 minute recess.

       A sheriff’s deputy arrived and talked to Ms. Zink. Ms. Zink informed the officer

she had a right to record the meeting as it was a public meeting and she was not causing a

disturbance. A discussion ensued over whether Washington’s privacy act, chapter 9.73

RCW, applied to Ms. Zink’s recording, or whether the OPMA applied. While apparently

reviewing the OPMA, Mayor Ross commented she had three council members objecting

to the video tape because it made them feel uncomfortable while they were trying to do

their jobs. Mayor Ross also stated she had tried to consult with the city attorney about the

issue, but had not yet heard back.

       The deputy eventually said he had conferred with council member Fay, who also

worked as a sheriff’s deputy. According to the deputy, council member Fay reported

learning from a prosecutor that a recording could not be made without two-party consent.

The deputy claimed Ms. Zink was trespassing and would be arrested if she did not either

leave or stop recording. Ms. Zink did not stop recording. Ms. Zink was then handcuffed,


                                             4
No. 36994-3-III
Zink v. City of Mesa


transported to the Franklin County jail, given a citation, and released. After Ms. Zink’s

removal, the council resumed its meeting and conducted business on its agenda.

       Ms. Zink was criminally charged via citation with trespass in the first degree.

She was arraigned on May 12, 2003, and was required to return to court for a pretrial

conference on June 11. Instead of returning for a pretrial conference, the docket shows

the case was dismissed through a motion of the prosecutor on May 20.

                                      PROCEDURE

       In 2005, Ms. Zink and her husband sued the city of Mesa, Mayor Ross, the

three city council members present that night (collectively Mesa), Franklin County,

the Franklin County Sheriff’s Office, the elected sheriff, and the involved deputies.

The Zinks made claims regarding violations of the OPMA as well as civil rights and

emotional distress claims regarding Ms. Zink’s exclusion from the meeting and arrest.

       In pretrial rulings, the court disposed of all the Zinks’ claims except the OPMA

claim and a tort claim under 42 U.S.C. § 1983 for deprivation of liberty without due

process. Also prior to trial, the Zinks settled their claims against the county. Council

member Fay later died and the claims against him were voluntarily dismissed. Although

the Zinks had originally been represented by counsel, they proceeded to trial pro se.




                                              5
No. 36994-3-III
Zink v. City of Mesa


       A jury trial was held in January 2018. In the middle of trial, Mesa filed a motion

for directed verdict on both claims. The court granted the motion with respect to the

§ 1983 claim. The jury subsequently returned a defense verdict on the OPMA claim.

       Posttrial, the court ruled the OPMA case was not triable to a jury as a matter of

right and the court was not bound by the jury’s verdict. The court set aside the jury’s

verdict and found the city of Mesa violated the OPMA by prohibiting Ms. Zink from

recording. The court refused to enter judgment against the mayor and city council

members in their individual capacities, finding there was insufficient proof as to that

aspect of the case.

       Ms. Zink sought attorney fees and costs in the amount of $19,411.65, pursuant to

the OPMA. RCW 42.30.120(4). She produced an attorney fee declaration from her prior

attorney, documenting the work he had done on the case. The court disregarded most of

the fee declaration. The court awarded $5,000.00 in attorney fees, based on its estimate

of what would be reasonable under the circumstances. The court also awarded $1,511.49

in costs, for a total judgment against the city of $6,511.49.

       The Zinks sought direct review by the Washington Supreme Court. The Supreme

Court denied review and transferred the appeal to this court, pursuant to RAP 4.2(e)(1).




                                              6
No. 36994-3-III
Zink v. City of Mesa


                                         ANALYSIS

Open Public Meetings Act

       The OPMA provides “[a]ll meetings of the governing body of a public agency

shall be open and public and all persons shall be permitted to attend any meeting of

the governing body of a public agency, except as otherwise provided in this chapter.”

RCW 42.30.030. Remedies for violations of the OPMA include mandamus or

injunction as provided in RCW 42.30.130, voidance of certain actions as provided in

RCW 42.30.060, and recoupment of “all costs” and reasonable attorney fees as provided

in RCW 42.30.120(4).

       Our review of the OPMA’s legal requirements is de novo. Wood v. Battle Ground

Sch. Dist., 107 Wn. App. 550, 558, 27 P.3d 1208 (2001). Statutory terms are interpreted

according to the rules for discerning legislative intent. Dep’t of Ecology v. Campbell &

Gwinn, LLC, 146 Wn.2d 1, 9-12, 43 P.3d 4 (2002). We defer to the trial court for any

applicable factual findings. See Miller v. City of Tacoma, 138 Wn.2d 318, 322-23,

979 P.2d 429 (1999). Here, the parties dispute whether an OPMA violation occurred

in this case and, if so, whether liability extends only to the city or also to the mayor

and individual city council members. These are largely legal matters and are therefore

reviewed de novo.


                                               7
No. 36994-3-III
Zink v. City of Mesa


       The May 8, 2003, proceedings constituted a “meeting”

       One of the elements 2 of an OPMA claim is proof a governing body conducted

a “meeting.” See Eugster v. City of Spokane, 110 Wn. App. 212, 222, 39 P.3d 380

(2002). The OPMA defines a “meeting” as a gathering “at which action is taken.”

RCW 42.30.020(4). Our case law has discerned the term “meeting” was intended to

have broad application. Wood, 107 Wn. App. at 562. The basic requirements are the

presence of a majority of the governing body and a collective intent to transact official

business. Citizens All. for Prop. Rights Legal Fund v. San Juan County, 184 Wn.2d 428,

442-43, 359 P.3d 753 (2015).

       The May 8 session attended by Ms. Zink readily meets the foregoing definition of

a meeting. The fact that action had yet to be taken does not mean there was no meeting.

It is undisputed that at the time Ms. Zink recorded the proceedings, the mayor and city



       2
         A claim against a governmental entity requires proof of five facts: (1) members
(2) of a governing body or a committee thereof (3) of a public agency (4) violated or
intend to violate a section of chapter 42.30 RCW, (5) at a meeting. RCW 42.30.030;
former RCW 42.30.120(1) (1985). When a claim is against an individual member for
personal liability, the plaintiff must prove a past violation, not an anticipatory violation,
under element (4), and must also prove (6) the individual member had “knowledge of the
fact that the meeting [was] in violation” of a provision of the statute. Former RCW
42.30.120(1). The current remedies for a claim against a member found personally liable
are a $500 civil penalty for a first violation and a $1,000 civil penalty for subsequent
violations. RCW 42.30.120(1)-(2).

                                              8
No. 36994-3-III
Zink v. City of Mesa


council members had gathered together with the collective intent to hold a meeting.

This is all that is required under the OPMA.

       The OPMA includes a right to record public meetings

       The OPMA recognizes very few avenues for restricting attendance at

governmental meetings. The statute recognizes the authority to exclude the public from

executive sessions. Former RCW 42.30.110 (2001). In addition, the governing body

may remove a member of the public who is disrupting the orderly conduct of business.

RCW 42.30.050. But any such removal must be reasonable. In re Recall of Kast, 144

Wn.2d 807, 811-12, 31 P.3d 677 (2001) (per curiam).

       One of the core protections under the OPMA is that an individual’s right to

attend a public meeting cannot be restricted to fulfilment of a “condition precedent.”

RCW 42.30.040. The statute does not define what is meant by “condition precedent.”

Black’s Law Dictionary defines the term as:

       An act or event, other than a lapse of time, that must exist or occur before a
       duty to perform something promised arises. ● If the condition does not
       occur and is not excused, the promised performance need not be rendered.
       The most common condition contemplated by this phrase is the immediate
       or unconditional duty of performance by a promisor.




                                               9
No. 36994-3-III
Zink v. City of Mesa


BLACK’S LAW DICTIONARY 366 (11th ed. 2019). 3

       Under the foregoing definition, extracting a promise not to record as a

precondition on attendance at a public meeting would appear to qualify as a condition

precedent. This understanding is also consistent with the purpose of the OPMA, which is

to grant the people of the state of Washington the right to be informed and retain control

over governmental agencies. RCW 42.30.010.

       The foregoing understanding of the OPMA is consistent with a 1998 attorney

general opinion. When asked by a county prosecutor whether “a county legislative body

[may] prohibit an individual from using a video or audio recording device to record a

meeting or hearing conducted by county officials,” the Office of the Attorney General

concluded:

           A county does not have authority to ban video or sound recording of a
           meeting required to be open to the public by the [OPMA]; the county
           could regulate recording only to the extent necessary to preserve order
           at the meeting and facilitate public attendance.

1998 Op. Att’y Gen. No. 15, at 1.




       3
        The edition of Black’s Law Dictionary current at the time of the OPMA’s
enactment states: “A condition precedent . . . is one which to be performed before
some right dependent thereon accrues, or some act dependent thereon is performed.”
BLACK’S LAW DICTIONARY 366 (rev. 4th ed. 1968).

                                            10
No. 36994-3-III
Zink v. City of Mesa


       While we are not bound by attorney general opinions, we generally give them great

weight. Five Corners Family Farmers v. State, 173 Wn.2d 296, 308, 268 P.3d 892

(2011). Such weight is especially appropriate here, given the opinion has been in place

for over 20 years and the OPMA has been amended several times during this period with

no changes that would impact the opinion.

       We interpret the OPMA as prohibiting governing bodies from restricting audio or

video recordings as a condition precedent to attending a public meeting. This is not to say

a governing body cannot exclude a member of the public who is recording a meeting in a

disruptive manner. But the undisputed facts show this is not what happened here. The

video evidence demonstrates Ms. Zink did not cause a disturbance when she began

recording. The discussion between Ms. Zink, Mayor Ross and others was civil and

orderly. There were no threats and the discussion took place prior to the council’s

discussion of items on the agenda. Unlike the circumstances in Kast, Ms. Zink’s actions

did not constitute an interruption of the council’s public meeting. 144 Wn.2d at 818. The

decision to eject Ms. Zink from the May 8, 2003, city council meeting was not reasonable

under the circumstances.




                                            11
No. 36994-3-III
Zink v. City of Mesa


       The city of Mesa violated the OPMA

       Mesa argues that even if a prohibition on audio and video recordings is an invalid

condition precedent under the OPMA, the city did not violate the OPMA because the

condition was imposed by the mayor, not the city’s governing body. We disagree.

The mayor was not some sort of a rogue third party. She was the city’s chief executive

and served as a presiding officer of the city council. When speaking to the 911 operator,

Mayor Ross used the first person plural “we” throughout the brief conversation. In

addition, while talking during Ms. Zink’s recording, the mayor made abundantly clear

she was speaking for the council when she directed Ms. Zink to stop recording. Ms. Zink

has therefore stated a claim that the city of Mesa’s governing body established an invalid

condition precedent on her attendance at a public meeting.

       The facts do not support individual OPMA liability

       Although the city of Mesa is liable for mandamus and injunctive relief under

RCW 42.30.130, personal liability against the individual elected officials requires further

analysis under the statute. Former RCW 42.30.120(1). To state a claim against the

individual officials, Ms. Zink also had to prove each member had “knowledge of the

fact that the meeting is in violation” of the OPMA. Id. Notably, this mens rea element




                                            12
No. 36994-3-III
Zink v. City of Mesa


is phrased so that the member must have knowledge the meeting itself was in violation of

the OPMA, not knowledge that a particular action was in violation of the OPMA.

       The trial court held Ms. Zink failed to establish individual liability because

Mayor Ross’s actions on May 8, 2003, were taken on advice given by the city’s attorney.

We agree with Ms. Zink that this finding is not supported by substantial evidence. At

trial, the former city attorney testified he received a call from the city council the night

Ms. Zink was arrested. From the evidence at trial, it appears no one consulted the city

attorney until after the Mayor ordered Ms. Zink to stop recording and called 911. At the

trial, Mayor Ross testified that the city attorney was not called until just before the

sheriff’s deputy showed up, and it was the city’s clerk/treasurer, Teresa Standridge, who

called at Mayor Ross’s request.

       The trial court’s oral ruling, which was not incorporated into its written rulings,

was there was no knowledge because none of the respondents had received training on

the OPMA. This was an accurate finding based on the undisputed evidence admitted

at trial and should be substituted as alternative grounds for affirming the trial court’s

judgment. RAP 2.5(a); see Young v. Toyota Motor Sales, 196 Wn.2d 310, 321, 472 P.3d

990 (2020) (citing Abbott Corp. v. Warren, 53 Wn.2d 399, 402, 333 P.2d 932 (1959)).

It was not until 2014, well after the city council meeting at issue in this case, that our


                                              13
No. 36994-3-III
Zink v. City of Mesa


legislature adopted a training requirement for public officials. RCW 42.30.205. This case

is an unfortunate example of one where no training took place.

       Ms. Zink argues Mayor Ross and members of the city council likely knew their

actions were illegal. But as a plaintiff, Ms. Zink bore the burden of proof. Here, there is

simply no evidence of knowledge one way or the other. Given this circumstance, Ms.

Zink has not and cannot established a basis for individual liability under the OPMA. 4

       The Zinks are entitled to reasonable attorney fees under the OPMA

       Attorney fees are available under RCW 42.30.120(4) for violations of the OPMA.

The Zinks appeal the trial court’s attorney fee award, arguing it undervalued their claim

for fees.

       Reviewing an attorney fee award involves mixed questions of law and fact. Legal

issues, such as whether attorney fees are applicable, are reviewed de novo. See Dix v. ICT

Group, Inc., 160 Wn.2d 826, 833, 161 P.3d 1016 (2007). But we afford deference to the

trial court’s discretionary decisions about the amounts of a fee and cost award. Gander v.

Yeager, 167 Wn. App. 638, 647, 282 P.3d 1100 (2012).


       4
        In a cross appeal, Mesa argues the trial court erred by finding Ms. Zink’s
OPMA claim was not subject to a jury trial. We decline to address this claim. Mesa
never requested a jury trial under CR 38. Further, any error with respect to the jury trial
issue was likely invited when counsel for Mesa consistently asserted in pretrial filings
and hearings that the OPMA claim was not triable to a jury.

                                             14
No. 36994-3-III
Zink v. City of Mesa


              Award methodology

       The trial court denied the Zinks’ full request for attorney fees after finding

problems with 4 of the 120 fee entries proffered by the Zinks’ attorney. Although the

attorney requested almost $20,000 in fees, the court awarded only $5,000 based on

the low value of the Zinks’ OPMA claim and the court’s “years of experience as a trial

lawyer.” Report of Proceedings (June 22, 2018) (RP) at 15. We agree with the Zinks

that the trial court’s brief analysis constituted an abuse of discretion.

       In awarding attorney fees, the court is required to apply the lodestar methodology.

Mahler v. Szucs, 135 Wn.2d 398, 433, 957 P.2d 632 (1998). This involves multiplying

the reasonable number of hours spent securing a successful recovery for the client by a

reasonable hourly rate. Id. at 434. “[I]n rare instances,” the fee may be adjusted “upward

or downward in the trial court’s discretion.” Id. In considering whether to make such an

adjustment, the court may consider facts “‘such as the contingent nature of success in the

lawsuit or the quality of legal representation, which have not already been taken into

account.’” Bowers v. Transamerica Title Ins. Co., 100 Wn.2d 581, 593-94, 675 P.2d 193

(1983) (plurality opinion) (quoting Miles v. Sampson, 675 F.2d 5, 8 (1st Cir. 1982)).

       Here, the trial court’s $5,000 attorney fee award was not issued pursuant to the

requisite lodestar methodology. The court did not identify the number of hours reasonably


                                              15
No. 36994-3-III
Zink v. City of Mesa


expended on the Zinks’ case or the applicable rate. Nor did the court actively assess the

vast majority of the billing records submitted by the Zinks. “[T]he absence of an adequate

record upon which to review a fee award will result in a remand of the award to the trial

court to develop such a record.” Mahler, 135 Wn.2d at 435.

       Apart from the failure to comply with the lodestar methodology, the trial court also

overemphasized the lack of economic recovery. The court stated it was awarding only

$5,000 in part because: “[i]t started out as a $100 claim,[5] the most the [Zinks] could

have gotten is a $100 claim. Nobody in their right mind would pay a lawyer $15,000 to

pursue a $100 claim.” RP (June 22, 2018) at 15. This reasoning undermines the very logic

of the OPMA, which mandates an award of costs and attorney fees for plaintiffs who

prevail in litigation of an OPMA claim, regardless of the limited dollar amount available

in statutory civil penalties. See RCW 42.30.120(4) (The prevailing party “shall be

awarded all costs, including reasonable attorneys’ fees.”). The OPMA is a remedial

statute, subject to liberal construction. RCW 42.30.910. As such, its provision for award

of attorney fees must be liberally construed. Progressive Animal Welfare Soc. v. Univ. of


       5
        As mentioned previously, it was actually a claim with no monetary value.
Statutory civil penalties (formerly $100 but now $500) are available only against
individual members of a governing body and Ms. Zink has not made out a claim for
individual liability under the OPMA. Attorney fees and costs are the only amounts
recoverable by a prevailing party against municipal entities under the OPMA.

                                             16
No. 36994-3-III
Zink v. City of Mesa


Wash., 114 Wn.2d 677, 683, 790 P.2d 604 (1990). There is no liberal construction if the

statutory requirement of attorney fees can be undermined because the statute provides

only for limited penalties.

       We reverse the trial court’s OPMA fee award and remand for further proceedings.

       The panel having determined that only the foregoing portion of this opinion

will be printed in the Washington Appellate Reports, and that the remainder having no

precedential value, shall be filed for public record pursuant to RCW 2.06.040, it is so

ordered.

Negligent infliction of emotional distress

       Background facts

       Prior to trial, Mesa requested a CR 35 psychological examination of Ms. Zink

related to her negligent infliction of emotional distress claim. Mesa’s chosen examiner

was Dr. Philip Barnard, a psychologist. Ms. Zink objected and Mesa filed a motion to

compel. Ms. Zink argued her compliance was not justified because the proposed

examination would not produce any relevant or admissible evidence. Ms. Zink offered

she would participate in an exam limited in scope to only that information necessary to

determine whether Ms. Zink suffered emotional distress or anxiety at the time of her

alleged unlawful arrest.


                                            17
No. 36994-3-III
Zink v. City of Mesa


       The trial court ultimately ruled Ms. Zink had put her mental health at issue and,

as a result, the defense was entitled to an examination under CR 35. The court refused

to second guess Dr. Barnard’s assessment of the appropriate scope of the examination.

The court did limit dissemination of Ms. Zink’s examination results.

       After Ms. Zink refused to show up for the examination scheduled with Dr.

Barnard, Mesa filed a motion to dismiss her negligent infliction of emotional distress

claim as a sanction. The trial court determined Ms. Zink had willfully violated the order

compelling an examination and, given trial was only six weeks away, dismissal of the

claim was the only reasonable sanction. The court issued a written order giving Ms. Zink

one last chance to submit to the CR 35 examination. Ms. Zink again refused to comply.

The court then dismissed Ms. Zink’s claim of negligent infliction of emotional distress.

       Analysis

       Ms. Zink challenges the trial court’s CR 35 order and subsequent order dismissing

her negligent infliction of emotional distress claim as a sanction for violating the order.

We review discovery decisions, including sanctions, for abuse of discretion. T.S. v. Boy

Scouts of Am., 157 Wn.2d 416, 423, 138 P.3d 1053 (2006); Burnet v. Spokane

Ambulance, 131 Wn.2d 484, 494, 933 P.2d 1036 (1997).




                                             18
No. 36994-3-III
Zink v. City of Mesa


          The record shows Ms. Zink knowingly and willfully violated the trial court’s

CR 35 order because she believed it was overbroad. In taking this stance, Ms. Zink

invited the court’s sanctions. The trial court had jurisdiction in the case and authority to

issue discovery orders. As a result, Ms. Zink was not entitled to simply ignore the trial

court’s discovery order. See Dike v. Dike, 75 Wn.2d 1, 8, 448 P.2d 490 (1968) (“[W]here

the court has jurisdiction of the parties and of the subject matter of the suit and the legal

authority to make the order, a party refusing to obey it, however erroneously made, is

liable for contempt.”). Her options were either to seek relief in this court through

discretionary review or to comply with the order and preserve an objection for appeal.

See id.

          The existence of a privilege can sometimes excuse a party’s refusal to comply

with an otherwise lawful order. See id. at 9. But here we are not talking about privilege.

The CR 35 order did not require Ms. Zink to divulge information from an existing

medical or treatment provider. She was instead required to participate in an evaluation

with a provider retained by Mesa as part of a legal proceeding. A CR 35 examination

may impinge upon a litigant’s privacy interests, but it does not create a claim of privilege.

See Tietjen v. Dep’t of Labor & Indus., 13 Wn. App. 86, 90, 534 P.2d 151 (1975)

(“A [defense] CR 35 medical and mental examination is a legal proceeding [where the]


                                              19
No. 36994-3-III
Zink v. City of Mesa


physician-patient relationship establishing privilege does not exist.”). Further, many

privacy interests are waived when a plaintiff files suit, including privacy implicated

by a psychological examination when the trial court finds good cause for a CR 35

examination.

       Because Ms. Zink neither sought interlocutory review of the CR 35 order nor

submitted to the evaluation, the trial court was entitled to treat the discovery order as final

and impose sanctions. Ms. Zink was warned that failure to comply with the terms of the

CR 35 examination would result in dismissal of her negligent infliction of emotional

distress claim, yet she refused to comply. Given this circumstance, the trial court’s

dismissal order was an appropriate exercise of discretion. Dismissal will not be

reevaluated at this point, regardless of the propriety of the underlying discovery order.

Dismissal mid-trial of 42 U.S.C. §1983 14th Amendment due process claim

       Ms. Zink appeals the trial court’s directed verdict on her § 1983 due process claim.

We review this issue de novo and assess whether, viewing the evidence in the light most

favorable to Ms. Zink, she has established a prima facie case for relief. In re Dependency

of Schermer, 161 Wn.2d 927, 939-40, 169 P.3d 452 (2007).

       To establish a claim for relief under 42 U.S.C. § 1983, a plaintiff must prove two

elements: (1) some person deprived them of a federal constitutional or statutory right and


                                              20
No. 36994-3-III
Zink v. City of Mesa


(2) the person in question was acting under color of state law. Sintra, Inc. v. City of

Seattle, 119 Wn.2d 1, 11-12, 829 P.2d 765 (1992), abrogated on other grounds by Chong

Yim v. City of Seattle, 194 Wn.2d 682, 702-03, 451 P.3d 694 (2020).

       The trial court’s directed verdict appeared to be based on the view that a violation

of a nonfederal statute can form the basis of a § 1983 claim only if the statute purports to

grant a property right; because the OPMA grants a liberty interest, not a property interest,

§ 1983 was inapplicable. To the extent this is an accurate summary of the trial court’s

decision, it was wrong. The United States Supreme Court has repeatedly held state laws

can create protected liberty interests for purposes of § 1983 liability. See, e.g., Kentucky v.

Thompson, 490 U.S. 454, 459-60, 109 S. Ct. 1904, 104 L. Ed. 2d 506 (1989).

       On appeal, Mesa argues we should uphold the trial court’s directed verdict because

the OPMA creates only a privilege, not a right. In support of this claim, Mesa cites the

following language from the Washington Supreme Court’s decision in Kast: “The

[OPMA] does not purport to grant citizens the right to interrupt meetings as they see fit;

rather, citizens are granted a privilege to be present during public meetings so that they

can remain informed of an agency’s actions.” 144 Wn.2d at 818.

       We disagree with Mesa that the language in Kast means the OPMA does not create

a statutory right. What the Kast court held was that a citizen’s authority to attend a public


                                              21
No. 36994-3-III
Zink v. City of Mesa


meeting is not unlimited; a disruptive person can be lawfully expelled from a public

meeting. But limitations do not mean the statute does not confer any rights. It simply

means the rights created are, like all other rights, not absolute. See, e.g., Perry Educ.

Ass’n v. Perry Local Educators Ass’n, 460 U.S. 37, 45, 103 S. Ct. 948, 74 L. Ed. 2d 794

(1983) (right to free speech may be regulated by time, place manner restrictions). By its

plain terms, the OPMA grants individuals the right to attend public meetings so long as

they are not disruptive. Given this interpretation, Ms. Zink’s § 1983 due process claim

does not fail based on the theory she merely had a “privilege,” not a right.

       The Zinks presented a viable claim that Mayor Ross, acting in her official capacity,

deprived Ms. Zink of her right to attend a public meeting by unlawfully conditioning

attendance on Ms. Zink’s foregoing the video recording of the meeting. As a result, the

Zinks were entitled to a jury trial on their § 1983 due process claim against Mayor Ross.

       The Zinks have also asserted sufficient facts for municipal liability. A local

government may only be sued under 42 U.S.C. § 1983 for an action that “executes a

policy statement, ordinance, regulation, or decision officially adopted and promulgated by

that body’s officers.” Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 690, 98 S. Ct. 2018,

56 L. Ed. 2d 611 (1978). The facts here indicate Mayor Ross, in her capacity as the

presiding officer at the city council meeting, made a deliberate choice to prohibit


                                              22
No. 36994-3-III
Zink v. City of Mesa


members of the public from video recording council meetings. In making this

determination, Mayor Ross indicated she was enforcing the will of the council members

who did not wished to be on video. Given this record, Ms. Zink has asserted facts

sufficient to establish municipal and individual liability. See Pembaur v. City of

Cincinnati, 475 U.S. 469, 483, 106 S. Ct. 1292, 89 L. Ed. 2d 452 (1986) (“[M]unicipal

liability under § 1983 attaches where—and only where—a deliberate choice to follow a

course of action is made from among various alternatives by the official or officials

responsible for establishing final policy with respect to the subject matter in question.”).

The trial court’s directed verdict must therefore be reversed as to Mayor Ross and the city

of Mesa. 6

Summary judgment rulings

       The Zinks appeal the trial court’s summary judgment dismissal of their claims for

false arrest, false imprisonment, malicious prosecution, Fourth Amendment / 42 U.S.C.

§ 1983, intentional infliction of emotional distress, and loss of consortium. We review

de novo, viewing the evidence in the light most favorable to the Zinks.



       6
         Mesa claims qualified immunity prevents Ms. Zink from proceeding on her
Fourteenth Amendment due process claim. However, the trial court expressly declined to
reach that issue, and Mesa failed to adequately brief it on appeal. Accordingly, we also
decline to address qualified immunity.

                                             23
No. 36994-3-III
Zink v. City of Mesa


       False arrest and false imprisonment

       “False arrest occurs when a law enforcement officer, or one claiming to have the

powers of a police officer, unlawfully restrains or imprisons another by physical force,

threat of force, or conduct reasonably implying the use of force against the detainee

should [they] resist.” Demelash v. Ross Stores, Inc., 105 Wn. App. 508, 529, 20 P.3d 447

(2001) (citing Bender v. City of Seattle, 99 Wn.2d 582, 591, 664 P.2d 492 (1983)).

“The gist of false arrest and false imprisonment is essentially the same, viz., the unlawful

violation of a person’s right of personal liberty, and a false imprisonment occurs

whenever a false arrest occurs.” Youker v. Douglas County, 162 Wn. App. 448, 465,

258 P.3d 60 (2011).

       Mesa claims it is entitled to summary judgment because Ms. Zink’s arrest and

imprisonment were conducted by an independent third party, a deputy of the Franklin

County Sheriff’s Office. However, the rule is not so simple. An individual is not liable for

false arrest or imprisonment when they do “nothing more than detail [their] version of the

facts to [law enforcement] and ask for assistance, leaving it to the officer to determine

what is the appropriate response.” McCord v. Tielsch, 14 Wn. App. 564, 566, 544 P.2d 56

(1975). But liability can attach if the individual “invites or participates” in the arrest by

law enforcement. Id. at 566. This is also known as instigation. RESTATEMENT (SECOND)


                                              24
No. 36994-3-III
Zink v. City of Mesa


OF TORTS   § 45A cmt. c, at 70 (AM. LAW INST.1965). An individual will not be liable for

instigating a false arrest if they “leave[] to the police the decision as to what shall be done

about any arrest, without persuading or influencing them.” Id.

       Considering the evidence in the light most favorable to the Zinks, one could

conclude Mayor Ross and council member Fay instigated Ms. Zink’s arrest and

imprisonment by not only calling 911 with a request for law enforcement to remove

Ms. Zink, but also actively trying to convince the responding sheriff’s deputy that

Ms. Zink had no legal right to record the council meeting. The activities of Mayor Ross

and council member Fay went beyond merely providing truthful information to law

enforcement and then allowing law enforcement to take independent action. The city

officials looked through statute books and relayed legal claims in an effort to convince

the sheriff’s deputy there was a basis for arrest. Although the case against council

member Fay has been voluntarily dismissed, the questions of fact regarding Mayor

Ross’s responsibility mean the order of summary judgment as to false arrest and false

imprisonment was unwarranted as to Mayor Ross and the city of Mesa. See, e.g.,




                                              25
No. 36994-3-III
Zink v. City of Mesa


Bender, 99 Wn.2d at 587 (city can be held vicariously liable for false arrest). 7

       Malicious prosecution

       To sustain an action for malicious prosecution under the common law, a plaintiff

needs to prove five elements:

       (1) that the prosecution claimed to have been malicious was instituted or
       continued by the defendant; (2) that there was want of probable cause for
       the institution or continuation of the prosecution; (3) that the proceedings
       were instituted or continued through malice; (4) that the proceedings
       terminated on the merits in favor of the plaintiff, or were abandoned; and
       (5) that the plaintiff suffered injury or damage as a result of the prosecution.

Peasley v. Puget Sound Tug & Barge Co., 13 Wn.2d 485, 497, 125 P.2d 681 (1942).

“[M]alice and want of probable cause constitute the gist of” an action for malicious

prosecution. Id.

       Mesa claims the Zinks have not stated a valid claim for malicious prosecution

for three reasons: (1) none of the Mesa defendants instituted the case against Ms. Zink,

(2) there was probable cause to support the case against Ms. Zink, and (3) the case against

Ms. Zink did not amount to an actual prosecution. All three of Mesa’s arguments fail.


       7
         There is no evidence showing any of the other council members played a part in
Ms. Zink’s arrest and detention. Thus, summary judgment as to the remaining council
members was appropriate. With respect to the city of Mesa, it could be discretionary
immunity applies. However, the trial court expressly declined to reach this issue and
neither party adequately briefs it on appeal. If immunity applies, it may be addressed on
remand.

                                             26
No. 36994-3-III
Zink v. City of Mesa


       First, as previously stated, there is evidence Mayor Ross and council member Fay

instigated the case against Ms. Zink by calling 911, asking for Ms. Zink to be removed,

and then actively engaging with the responding deputy in order to convince him there was

a legal basis for believing Ms. Zink had violated the law.

       Second, because Ms. Zink had a right to attend Mesa’s council meeting regardless

of whether she chose to video record the proceedings, there was not probable cause to

arrest her for trespass. Former RCW 9A.52.010(3) (1985); former RCW 9A.52.070

(1979); RCW 9A.52.090(2).

       Third, criminal charges were brought against Ms. Zink. The case was initiated by a

criminal citation, as permitted by CrRLJ 2.1(b)(1). Ms. Zink made an initial court

appearance on the citation, and was scheduled to return for a pretrial hearing. The fact

that the case was later dismissed confirms a case existed; it does not mean no case was

ever brought.

       Given the documented animus between Ms. Zink and the city of Mesa, there is

evidence to support all five elements of the malicious prosecution claim. Ms. Zink is

therefore entitled to a jury trial on this issue as to Mayor Ross and the city of Mesa, which

may be held liable under a theory of respondeat superior. See Evans v. Tacoma Sch. Dist.

No. 10, 195 Wn. App. 25, 37, 380 P.3d 553 (2016).


                                             27
No. 36994-3-III
Zink v. City of Mesa


       Fourth Amendment 42 U.S.C. § 1983 claim

       The Fourth Amendment protects the “right of the people to be secure in their

persons . . . against unreasonable searches and seizures” by governmental officials.

U.S. CONST. amend. IV. 42 U.S.C. § 1983 provides individuals “‘a method for

vindicating federal rights,’” such as a violation of the Fourth Amendment. Graham v.

Connor, 490 U.S. 386, 393-94, 109 S. Ct. 1865, 104 L. Ed. 2d 443 (1989) (quoting Baker

v. McCollan, 443 U.S. 137, 144 n.3, 99 S. Ct. 2689, 61 L. Ed. 2d 433 (1979)).

       The Zinks’ Fourth Amendment claim is that Ms. Zink was unlawfully arrested

without probable cause. Like the tort claim for false arrest, this claim against the

individual Mesa defendants turns on whether there is proof Ms. Zink was arrested

without probable cause and that one of the defendant governmental officials played a role

in instigating the arrest. See Wolf-Lillie v. Sonquist, 699 F.2d 864, 869 (7th Cir. 1983).

The claim against the city of Mesa turns on whether there is proof Ms. Zink’s arrest

was due to an official custom or policy. Id.; see also Monell, 436 U.S. at 694.

       As previously discussed, the facts indicate both Mayor Ross and council member

Fay played a part in encouraging Ms. Zink’s arrest. This is sufficient to state individual

claims under § 1983. While the case against council member Fay has been voluntary

dismissed, the claim against Mayor Ross should have been allowed to go to trial. We do


                                             28
No. 36994-3-III
Zink v. City of Mesa


agree with the trial court that there are insufficient facts to justify a § 1983 false arrest

claim against the other individual Mesa defendants.

       Although the Zinks have proffered sufficient facts for individual liability, they

have not presented sufficient facts against the city of Mesa. The record is devoid of any

evidence Ms. Zink was arrested pursuant to an official city policy or custom. In her brief,

Ms. Zink posits it was the city of Mesa’s policy to retaliate against her based on her prior

litigation with the city. This is nothing more than speculation. Regardless of whether the

city was retaliating against Ms. Zink, proof of one individual instance of misconduct is

not suggestive of a broader custom or policy.

       Mesa claims that even if Ms. Zink was arrested without probable cause, Mayor

Ross is nevertheless entitled to qualified immunity. Qualified immunity can insulate a

governmental official from liability for an unlawful arrest under § 1983. However, Mesa

does not provide any argument in support of this defense. Instead, Mesa simply asserts

Mayor Ross did not cause Ms. Zink’s arrest; a factual claim we have already discussed

and rejected. The question of qualified immunity is different from causation. Qualified

immunity turns on whether a governmental official’s conduct was objectively reasonable

based on clearly established law. See Furfaro v. City of Seattle, 144 Wn.2d 363, 384,

27 P.3d 1160 (2001). This is a complicated standard. Because Mesa has not adequately


                                               29
No. 36994-3-III
Zink v. City of Mesa


briefed the issue of qualified immunity, we decline to reach the merits of this defense.

See State v. Thomas, 150 Wn.2d 821, 868-69, 83 P.3d 970 (2004) (The court “will not

review issues for which inadequate argument has been briefed or only passing treatment

has been made.”). The § 1983 claim against Mayor Ross is instead reversed and

remanded.

       The court did not err in dismissing the intentional infliction of
       emotional distress claim

       “The basic elements of the tort [of intentional infliction of emotional distress] are

(1) extreme and outrageous conduct; (2) intentional or reckless infliction of emotional

distress; and (3) actual result to the plaintiff of severe emotional distress.” Rice v.

Janovich, 109 Wn.2d 48, 61, 742 P.2d 1230 (1987) (citing RESTATEMENT (SECOND) OF

TORTS § 46 (AM. LAW INST. 1965)). 8

       The Zinks have not produced sufficient evidence to support the third element of

the intentional infliction of emotional distress claim. To qualify as severe, a plaintiff’s

claim of emotional distress must be more than “‘transient.’” Kloepfel v. Bokor, 149

Wn.2d 192, 198, 66 P.3d 630 (2003) (quoting RESTATEMENT (SECOND) OF TORTS § 46

cmt. j, at 77 (AM. LAW INST. 1965)). The facts in the record before us do not support this


       8
       The torts of outrage and intentional infliction of emotional distress are
synonymous. Kloepfel v. Boker, 149 Wn.2d 192, 193 n.1, 66 P.3d 630 (2003).

                                              30
No. 36994-3-III
Zink v. City of Mesa


showing. While Ms. Zink claims to have suffered a panic attack after her arrest, there is

no evidence showing her distress was ongoing or that it led Ms. Zink to seek professional

help. The Zinks’ claim for intentional infliction of emotional distress therefore fails.

See Sutton v. Tacoma Sch. Dist. No. 10, 180 Wn. App. 859, 872-73, 324 P.3d 763 (2014)

(general statements that victim was “traumatized and very upset” insufficient to prove

severity without evidence of intensity and duration of those symptoms)

       Loss of consortium claims

       Ms. Zink does not devote a section of her brief to the loss of consortium claim.

Because this claim has not been developed, we will not review it further. See State v.

Farmer, 116 Wn.2d 414, 432, 805 P.2d 200, 812 P.2d 858 (1991); Univ. of Wash. v.

GEICO, 200 Wn. App. 455, 465 n.3, 404 P.3d 559 (2017). The trial court’s loss of

consortium ruling is affirmed.

Trial court costs

       The Zinks takes issue with the trial court not awarding as a cost the $200 statutory

attorney fee under RCW 4.84.080(1). This request is foreclosed by City of Montesano v.

Blair, 12 Wash. 188, 189-90, 40 P. 731 (1895) (statutory fees are not available when the

plaintiff is entitled to an award of reasonable attorney fees).




                                              31
No. 36994-3-III
Zink v. City of Mesa


       Although the trial court denied some other aspects of the Zinks’ requested costs,

Ms. Zink does not devote a portion of her brief to this issue. As such, we will not further

review the cost award.

                                    CONCLUSION 9

       This matter is affirmed in part, reversed in part, and remanded for further

proceedings as follows:

   • The trial court’s judgment that the city of Mesa, but not its individual officials,

       violated the OPMA is affirmed. However, the related award of attorney fees is

       reversed and remanded. The existing award of costs and denial of statutory

       attorney fees is affirmed.

   • The trial court’s dismissal of Ms. Zink’s negligent infliction of emotional distress

       claim as a discovery sanction is affirmed.

   • The order dismissing Ms. Zink’s Fourteenth Amendment 42 U.S. C. § 1983 claim

       is reversed as to Mayor Ross and the city of Mesa.

   • The orders of summary judgment as to false arrest, false imprisonment, and

       malicious prosecution as to Mayor Ross and the city of Mesa are reversed and



       9
       Mesa has filed a cross appeal on several issues. The merits of the cross appeal are
mooted by our disposition of Ms. Zink’s appeal.

                                             32
No. 36994-3-III
Zink v. City of Mesa


       remanded.

   • The Fourth Amendment 42 U.S. C. § 1983 claim as to Mayor Ross is reversed and

      remanded.

   • The order of summary judgment as to Ms. Zink’s claim for intentional infliction of

      emotional distress is affirmed.

   • Dismissal of the claim for loss of consortium is affirmed.




                                        _________________________________
                                        Pennell, C.J.

WE CONCUR:



______________________________
Siddoway, J.



______________________________
Lawrence-Berrey, J.




                                          33